REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a touch apparatus having a cubic body sized for holding within a palm of the hand of a user and for being rotated and manipulated by the fingers and thumb of that hand and having an outer surface defined by a plurality of planar faces orthogonal to one another and joined together by radiused edges that meet to form rounded corners, at least five movable tactile features extending from five faces of the cubic body and one non-movable tactile feature formed into a sixth face of the body wherein the tactile features extend from or are formed into the respective faces so as to be contained within a volume of an imaginary sphere defined by the rounded corners of the cubic body.
The prior art of Snee (20150202544) which discloses a rectangular body with five movable tactile features and one non-movable tactile feature extending from or formed into respective planar faces but is not configured as a cubic body with radiused edges and rounded corners whereby the tactile features are contained within a volume of an imaginary sphere defined by the rounded corners.  The prior art of D262549 and D391999 while disclosing apparatuses having geometric bodies with rounded corners having some low profile or recessed activity members three of which appear to potentially be movable and one that is not, the references fail to provide the required number of movable tactile members and the sizing of the bodies is not set forth and there is no motivation to attempt to reconfigure or modify these references to meet the claims without considerable rework that would also make the devices unsuitable for their intended purposes since both have a bottom or base which appears configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711